number release date date lease internal_revenue_service national_office technical_advice_memorandum april uil code ode e o exams programs and review internal_revenue_service commerce street mc dal dallas tx taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference - q o o q z l o l w m a i c i e s s i s i s i i i n i e i m u h t i o r k i d o l o a q i o o - o o u n t i n n i n o a e w w w w w m w n o n o h is s a disqualified_person with respect to q asa substantial_contributor under sec_1 a a of the internal_revenue_code is s a disqualified_person with respect to q as a private_foundation as described in sec_4946 is any part of q’s ownership of w and r an excess business holding under sec_3 facts q is a private_foundation that was created in date as a result of contributions from fe and g q is exempt from federal_income_tax as an organization described in sec_501 of the code q is a private_foundation as described in sec_509 the three current trustees of q are a c' and h d is executive director the majority of q's income is from s a charitable_remainder_trust s was established in year pursuant to the last will and testament of g dated date sis described in sec_4947 of the code under the terms of the trust instrument of s the income was to be distributed to a number of family members for life in various proportions s’s remainder beneficiaries are charities including q and s’s income beneficiaries are largely also charities including q the grantor of s designated lifetime beneficiaries to receive its income as each beneficiary died that family member's share of the income would henceforth be paid to the charitable_remainder beneficiaries pro_rata of his or her share of income to q and to x a public charity upon the death of the last lifetime beneficiary s terminates and the corpus of sdollar_figure will be distributed to q and to x as of were the only lifetime beneficiaries still living a and j several years after s was established g’s spouse f died thereafter there was litigation between f’s estate s and certain beneficiaries of s the estate purchased the life interests of several beneficiaries and distributed those interests to q in settlement of the litigation in a private_letter_ruling on date regarding whether q could sell its shares in m to a disqualified_person without being subject_to the tax on self-dealing under sec_4941 of the code the service indicated that any sale by q during the 15-year time period beginning date to disqualified persons would not represent self-dealing q requested and received a date ruling that s is not a disqualified_person with respect to q as a substantial_contributor in ruling that s is not a substantial_contributor the service reasoned that the amounts distributed by s to q pursuant to q's interests received from the settlement of the litigation were not contributions to q because q received its right to these amounts from the estate which paid adequate_consideration for the interests regardless of whether or not these amounts were eligible for the sec_642 deduction one of the principal assets held by s is a shares of stock in w a business_enterprise itis the largest block of w stock held by a single entity the next largest block is held by q b shares son of a and beneficiary of u3 mother of a and grandmother of and d daughter of a and beneficiary of u4 m is trustee of s and it is also a disqualified_person with respect to q because the majority of interest in m is indirectly owned by u the collective name for the following trusts u1 u2 u3 and u4 each of these trusts is for the benefit of one of a’s children the four trusts are governed by a single trust_indenture and various amendments executed by a ina private_letter_ruling the four trusts were held to be disqualified persons to q under sec_4946 of the code a is a trustee of q as well as a descendent of a substantial_contributor and is therefore a disqualified_person under both sec_4946 of the code as foundation_manager and sec_4946 for a familial relationship a has generally served as president chief_executive_officer etc of m from at least the early 80's until the present time although his exact positions have varied somewhat over time during he was chairman of the board and a director of m a is currently the chairman of the board_of m a attends the meetings of m trust committee as chairman he votes on matters affecting all trusts administered by m including s a is given a proxy each year to vote all of w stock administered by m as of date over of the corpus of both q and s was from g and h their families and their estates the national_office held in a private_letter_ruling on date with a supplemental request that s was not a disqualified_person to q under sec_4946 of the code as a substantial_contributor or under sec_4946 with respect to stock currently held by q phase under sec_4943 of the code would run for a ten-year period beginning on date in addition with respect to w stock held by s during the period date to the date of distribution by the trust of the stock will be considered to be finally the stock considered held by x and the remainder will be considered to be held by s to be held by s would be treated as held by s from date until the date of distribution the discussion in the date private_letter_ruling centers on whether s is a substantial_contributor to q and concludes that it does not meet the definition the ruling does not discuss whether s could be a disqualified_person to q on some basis other than substantial_contributor status a supplemental private_letter_ruling addressed whether s was a disqualified_person to q under sec_4946 of the code this was based on a representation by q that disqualified persons held a dollar_figure percent life interest in the income from s and no remainder_interest and that on an actuarial basis disqualified persons held only a percent interest neither the original private_letter_ruling nor the supplemental discuss whether s is a disqualified_person to q under sec_4946 of the code the ruling does acknowledge that sdollar_figure is the type of trust described in sec_4947 the ruling held that w stock held by s would not be attributed to q until such time as it is actually distributed to q because it was contributed to s before date under the terms of the trust instrument the stock would not be formally distributed until after the death of both a and j the only two lifetime income beneficiaries of s still living upon their deaths the corpus of dollar_figure will be distributed to q and to x and sdollar_figure will be dissolved at the time the private letter rulings were requested s owned a shares of w or of the c shares outstanding at that time s currently owns a shares of w but the percentage of ownership is now due to redemption of w shares the total shares outstanding have decreased thus increasing s’s percentage of ownership r a business_enterprise was originally a family owned entity as of date it was owned by q and by a split-interest trust as defined by sec_4947 of the code the ownership was unchanged as of date a private_letter_ruling was requested as to whether the entity represented an excess business holding the request states that since disqualified persons own no stock in r it did not represent an excess business holding as of the date of the request the national_office concurred with this line of reasoning owner of shares owned percentage ss q t total d e f q the date private_letter_ruling concluded that q' sec_50 ownership_interest in r did not represent an excess business holding at that time however it did not entitle them to own indefinitely without paying sec_4943 tax rather it allowed q to own only during ‘what is termed the first phase’ and second_phase the ruling holds that by the end of the second_phase q must have reduced its holdings in r to no more than in both voting sec_4943 c provides for a transitional phase in which up to of shares in a company may be owned provided they were owned as of date in this case the first_phase would have been ten years under subsection b followed by a second_phase of years stock and total value provided that disqualified persons do not own more than of the voting_stock on or about date q transferred h shares of r stock to t this reduced the stock held in their name to e shares or slightly under t is a tax-exempt_organization as described in sec_501 of the code and is classified as under sec_509 as a supporting_organization for y substantial amount of its funding directly from and indirectly through y from m y also receives a substantial amount of its public support from q t’s amended articles of incorporation provides for a three member board_of directors currently composed of a as lifetime director and b and d as the other two directors t receives a a ruling_request dated date was obtained that holds that t is classified as a supporting_organization under sec_509 of the code the ruling further holds that a b and d are not disqualified persons to t other than by virtue of being foundation managers because they are not substantial contributors to t within the meaning of sec_507 as such the ruling holds that t is not controlled directly or indirectly by one or more disqualified persons other than foundation managers and y according to q on date q transferred h shares of r to y as part of a grant on _ y transferred its h shares of r to t in turn t sold one share to s on per the minutes of t a proxy to vote r stock was given to a according to the minutes of r a received the proxies in a fiduciary capacity from each of q s and t each year for several years for the sole purpose of authorizing him to vote their r shares on their behalf at the annual shareholders meeting in and a also serves on the board_of r and was its chairman in and according to the operations policy manual of m voting and non-voting of proxies is the responsibility of the trust committee the manual further states that the primary objective is for m in its fiduciary capacity to represent and vote for the best long-term interest of its beneficiaries m acknowledges that it has followed such policies when voting r and w stock owned by s as well as when voting w stock owned by t meeting minutes of the trust committee indicate that it is department policy to give an officer director or trust committee member of m the proxy to vote the r and w stock in person and with complete discretion the trust department has followed this policy for at least years in addition the person receiving the proxy generally follows m's policy of voting which includes voting for the slate of directors approved by the board q directly own sec_23 of w stock six other shareholders who are disqualified persons to q own approximately an additional in addition to the shares directly owned by q and disqualified persons disqualified persons also own stock indirectly through u z and mm z which hold sec_1 is a partnership that is owned by a as general_partner and a votes of w stock by h as limited_partner both are disqualified persons to q held by the partnership mm is a_trust which holds approximately a is one of the seven beneficiaries and holds a proxy to vote w stock u holds approximately in addition to the stock held above additional shares are held by s andt s holds approximately and t hold sec_2 w has a nine member board_of directors during the time periods at issue the board_of directors included a d e and j all of whom are disqualified persons to q pursuant to sec_4946 of the code law sec_507 of the code defines a substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_1_507-6 of the income_tax regulations provides that the term contribution shall for purposes of sec_507 have the same meaning as such term has under sec_170 and also include bequests legacies devises and transfers within the meaning of sec_2055 or sec_2106 thus for purposes of sec_507 any payment of money or transfer of property without adequate_consideration shall be considered a contribution where payment is made or property transferred as consideration for admissions sales of merchandise performance of services or furnishing of facilities to the donor the qualification of all or any part of such payment or transfer as a contribution under sec_170 shall determine whether and to what extent such payment or transfer constitutes a contribution under sec_507 sec_4943 of the code imposes a tax on the excess_business_holdings of a private_foundation in a business_enterprise sec_4943 of the code defines the term excess_business_holdings as the amount of stock or other interest in a business_enterprise that a private_foundation would have to dispose_of to a person other than a disqualified_person for its remaining holdings to be permitted holdings sec_4943 of the code provides that a foundation and its disqualified persons may not hold more than of the voting_stock of a corporation conducting a business that is not substantially related to the exempt_purpose of the foundation sec_4943 of the code and sec_53_4943-3 of the foundation and i similar excise_taxes regulations provide that the limitation may be raised to if the private_foundation and all disqualified persons together do not own actually or constructively more than percent of the voting_stock in the business_enterprise and ii the foundation establishes to the satisfaction of the commissioner that effective_control of the other than the foundation itself who are not business_enterprise is in one or more persons disqualified persons sec_4943 of the code provides an exception that allows private_foundations with holdings in excess of or of the voting_stock on date a period of time to dispose_of the excess holdings before becoming subject_to the excise_tax provided in sec_4943 sec_53_4943-3 of the regulations defines the term effective_control as the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a business_enterprise whether through the ownership of voting_stock the use of voting trusts or contractual arrangements or otherwise it is the reality of control which is decisive and not its form or the means by which it is exercisable thus where a minority interest held by individuals who are not disqualified persons has historically elected the majority of a corporation's directors effective_control is in the hands of those individuals sec_4946 of the code defines the term disqualified_person with respect to a private_foundation as including a substantial_contributor to the foundation sec_4946 of the code provides that for purposes of sec_4946 the term substantial_contributor means a person who is described in sec_507 sec_4946 of the code includes in the definition of disqualified_person for purposes of sec_4943 a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c ’ or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation sec_4946 a substantial_contributor to the foundation sec_4946 a foundation_manager within the meaning of subsection b sec_4946an owner of more than percent of -- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise sec_4946 for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4947 of the code provides that a_trust is described in this section if it is not exempt under sec_501 its income and assets are not completely devoted to charitable purposes described in sec_170 and it has amounts in trust for which a charitable deduction was allowed generally sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures apply to such trust as if it were a private_foundation however sec_4947 excludes amounts transferred in trust prior to date from application of the private_foundation provisions sec_53_4947-1 of the regulations provides that for this purpose an amount shall be considered to be transferred in trust only when the transfer is one that meets the requirements for the allowance of a charitable deduction income and capital_gains that are derived at any time from amounts transferred in trust before date shall also be excluded from the application of the chapter rules is sold or exchanged after date any asset received by the trust upon the sale_or_exchange shall be treated as an asset that was transferred in trust before date if an asset that was transferred in trust before date in peters v u s f 2d ct_cl the trust established prior to date argued that it was not subject_to the private_foundation rules however the court disagreed and held that the trust was a_trust under sec_4947 of the code and subject_to the private_foundation rules since all the non-charitable interests had expired in 764_f2d_88 2d cir the second circuit held a_trust to be a split-interest trust described in sec_4947 of the code rather than a non-exempt charitable_trust under sec_4947 under the facts and circumstances and therefore not treated as a private_foundation because it was formed before rationale issue is s a substantial_contributor to q under sec_4946 if s is a disqualified_person with respect to q as a substantial_contributor then s’s business holdings would need to be aggregated with q’s to determine whether q has excess_business_holdings q has received a private_letter_ruling that s is not a substantial_contributor with respect to q we have considered this ruling and determined that it is correct a key question is whether s’s mandatory distributions to q under the terms of the trust instrument should be treated as contributions under sec_1_507-6 of the regulations a_trust beneficiary like a shareholder of a corporation receives distributions of amounts to which it is entitled as the taxpayer argues these amounts arguably are distinguishable from contributions or gifts though they are treated as charitable_contributions for purposes of the charitable deduction allowed to trusts under sec_642 we think the taxpayer’s argument applies with greater force in the case of mandatory distributions from a_trust organized prior to as a pre-1969 split-interest trust s could not have been drafted to evade the restrictions imposed by the tax reform act of upon private_foundations and we rely on this fact in upholding the ruling for this reason pre-tra- split-interest_trusts were generally not made subject_to the chapter restrictions on private_foundations and certain trusts if this pre-1969 trust had made discretionary distributions to q there might be a basis to contend such distributions were contributions for purposes of considering whether s was a substantial_contributor issue is s a disqualified_person with respect to q under sec_4946 sec_4946 of the code and sec_53_4946-1 of the regulations provides that for sec_4943 purposes only the term disqualified_person includes a private_foundation which is controlled by the same person or persons who control the private_foundation in question or substantially_all the contributions were made directly or indirectly by the same person or persons described in subparagraphs a b or c or members of the families within the meaning of subparagraph d does a private_foundation for this purpose include a split-interest trust under sec_4947 especially one whose amounts were transferred in trust before date first we note that sec_4947 of the code is the only provision that treats a split- interest trust as a private_foundation for any purpose if excepted there there is no other basis for treating it as a private_foundation insofar as the trust is a pre-1969 split-interest trust it is not subject_to sec_4943 peters f 2d pincite involved non-exempt charitable trusts described in sec_4947 that were formed before and contested being treated as private_foundations the court held they were properly treated as private_foundations peters is inapplicable because there is no grandfather rule under sec_4947 as there is under sec_4947 of more relevance is hammond f 2d pincite which held a_trust to be a split-interest trust described in sec_4947 rather than a non-exempt charitable_trust under sec_4947 under the facts and circumstances and therefore not treated as a private_foundation because it was formed before second the language of sec_4946 of the code limits the organizations described therein to certain private_foundations the fact that a split-interest trust is subject_to several of the private_foundation_excise_taxes including sec_4943 does not make the trust a private_foundation relative to another private_foundation for purposes of sec_4946 if congress wanted to include controlled sec_4947 trusts as private_foundations under sec_4946 it would have drafted the provision to make this clear therefore s is not a disqualified_person with respect to q under sec_4946 of the code issue sec_4943 is any part of q’s ownership of r and w an excess business holding under because we conclude that dollar_figure is not a disqualified_person with respect to q its holdings are not included with q’s ownership of r or w stock for purposes of sec_4943 of the code and therefore no part of q’s ownership of r or w is an excess business holding under sec_4943 conclusion sis not a disqualified_person with respect to q as a substantial_contributor under sec_4946 sis not a disqualified_person with respect to q as a private_foundation as described in sec_4946 as s is not a disqualified_person with respect to q none of its holdings are included with q’s ownership and therefore no portion of q’s ownership of w and r is an excess business holding under sec_4943 a copy of this memorandum is to be given to the taxpayer sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
